PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/382,760
Filing Date: 19 Dec 2016
Appellant(s): Zalewski et al.



__________________
Albert S. Penilla
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 16th 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/16/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

	Appellants argue (pg. 7) that the references, especially Paul and Jacobson, teach parallel processing “which is mostly opposite” what is claimed.  In response, it is simply pointed out that the claims do not require non-parallel processing or serial/sequenced processing.  Therefore, even assuming arguendo that Paul teaches parallel processing among IoT devices (which examiner admits it does), this cannot overcome the rejection because appellant is arguing features not in the claims.

	The claims state that “a next IOT device of the DLC group is in a ready-state for processing”.  Appellant would have the Board read into this a requirement that this “next IOT device” perform its processing after processing is complete by the current IOT device and thus any reference which discloses parallel processing would be substantially different in operation (Note, this argument follows the amendment filed 11/3/20, which was not entered).  But that is not what is required.  The claims simply recite placing a next IOT device into “a ready-state”.  The claims are silent regarding whether processing is performed in parallel or non-parallel.  
	As explained in the rejection (see pg. 4-5), Jacobson clearly teaches using time coordination including a lag time in order to place a device into a ready-state, as required by the claim (see Jacobson paragraphs 19, 26 and Fig. 4).  Jacobson starts an application instance ahead of time so that it can be ready when needed.  This directly corresponds to the claim language of placing a device into a ready-state for processing to complete a task/recipe.  The task in Jacobson is that all compute nodes (Fig. 1 item 130) are running instances of a single application (see paragraph 17 – the application instances are for “a particular application”).  Each compute node is performing part of the same task by serving an instance of the same application.  Since the compute nodes of Jacobson are all serving the same application they are “collectively processing” a task which further mirrors the claim language (see paragraph 21 which re-iterates the instances correspond “to a single distributed application”).  
Examiner does not dispute that the compute nodes of Jacobson may operate in parallel after they are placed in a ready-state, but this is outside the scope of the current claim language.  As previously mentioned, the claims are silent with regard to how the processing occurs between devices.  Instead, they merely require a “next” IOT device to be placed in a ready-state to collectively process a task using a time prediction and lag time – which is exactly what the combination discloses.  Therefore, appellant’s arguments regarding parallel processing are not persuasive.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
Conferees:
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        
/KHANH Q DINH/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.